Citation Nr: 0405684	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  99-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellent represented by:  John Stevens Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from January 1962 to December 1964.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, dated 
in August 1998 and May 2003.  The issue of service connection 
for a right foot disability was previously before the Board 
in November 2000 at which time it was remanded to the RO for 
further development.  It was the subject of additional 
development at the Board in July 2002, and was again remanded 
to the RO in July 2003.

In the following decision, references to the right foot are 
intended to include the right toe as well. 


FINDINGS OF FACT

1.  Any right foot injury during the veteran's active duty 
service was acute in nature and did not result in chronic 
right foot or right toe disability.

2.  The veteran's current chronic right foot/right toe 
disability was not manifested during his active duty service 
or for many years thereafter, nor is current chronic right 
foot/right toe disability otherwise related to such service.

3.  The veteran's service-connected tinnitus is persistent 
and recurrent.




CONCLUSIONS OF LAW

1.  Right foot disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, NO. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application for service connection for a right foot 
disability was received in April 1998.  Thereafter, in a 
rating decision dated in August 1998, that issue was denied.  
Only after that rating action was entered did the RO, in a 
May 2003 supplemental statement of the case, provide notice 
to the appellant regarding the VCAA.  With respect to 
tinnitus, a substantially complete application for an 
increased rating for tinnitus was received in May 2003.  
Thereafter, in a rating decision dated in May 2003, that 
issue was denied.  Only after that rating action was 
promulgated did the RO, in a July 2003 statement of the case, 
provide notice to the appellant regarding the VCAA as to that 
issue.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decisions denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

For the reasons provided below, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  
Bernard, supra

In letters dated in April 1998, October 2001, November 2002 
and October 2002 (regarding the right foot), as well as an 
October 2003 letter (regarding the right foot and tinnitus), 
in addition to the statements of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations regarding these claims, the 
evidence needed to substantiate such claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  Specifically, in the 
October 2003 letter, VA informed the appellant of the 
evidence it had received thus far as well as its duty to 
obtain records to obtain relevant records from Federal 
agencies.  The letter also informed the appellant that VA 
would make reasonable efforts to obtain private records, 
provided that sufficient information and authorization was 
given by the appellant.  See 38 C.F.R. § 3.159.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend a hearing, which he declined.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the veteran's 
representative informed the RO in an August 2003 statement 
that the veteran had furnished VA with all the evidence and 
wished to have his appeal forwarded to the Board.

Under these circumstances, notwithstanding Pelligrini, the 
Board finds that adjudication of the claim under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Right Foot

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he injured his right foot in 
service while on a field march.  He said that while on the 
march he had to carry two packs plus his rifle, and somehow 
got his foot caught on some rocks.  He said he reported the 
incident but was told he would not graduate with the company 
if he sought medical treatment, so he just wrapped the foot 
with an ace bandage and took some aspirin.  In support of 
this contention, he submitted a statement from a former 
serviceman who was not with the veteran on the forced march, 
but who said that he vaguely remembered the veteran telling 
him that he had hurt his foot.  The veteran asserts that as 
he has gotten older his foot has caused lots of problems, 
pain and money. 

The veteran's service medical records are devoid of 
complaints or treatment related to the right foot.  At the 
time of separation examination in December 1964, chronic 
ingrown toenail of the right great toe was noted, but his 
feet were clinically evaluated as normal.  The first medical 
evidence of a right foot problem is many years after service, 
in August 1994.  Private medical records dated at that time 
show a history of pain in the veteran's great toe that was 
getting worse.  X-rays revealed degenerative arthritis at the 
metaphalangeal joint and some interphalangeal joint 
arthritis.  The veteran underwent a silastic implant of the 
first metatarsophalangeal joint.  

In November 2001, a VA medical examination was conducted at 
which time the veteran relayed to the examiner the inservice 
foot injury.  He was diagnosed as having episodes of 
musculoskeletal strain in the right foot, status post 
replacement to the right great toe and onychomycotic changes 
of the right big toenail.  A subsequent VA examination was 
conducted in March 2003.  The examiner reviewed the claims 
file and noted the service medical record reference to an 
ingrown toenail of the right great toe.  The examiner also 
acknowledged the veteran's assertion that he suffered a right 
foot injury during service.  At the time of the March 2003 VA 
examination, the veteran was diagnosed as having hallux 
rigidus of the right great toe and interphalangeal joint 
arthritis of the great toe.  After reviewing the veteran's 
claims file and examining the veteran, the March 2003 
examiner was unable to relate the veteran's foot diagnosis to 
service.  He said that although the etiology was unknown, it 
was felt that hallux rigidus was a "wear and tear process."  
He noted that the veteran had done physical labor for most of 
his life and, therefore, it was likely that it was a 
combination of these activities throughout his life that 
resulted in the hallux rigidus.  He acknowledged that 
fractures could potentially increase the likelihood of 
arthritis occurring in a joint, but said that there was no 
documentation that the veteran had fractured his toe.

Based on the evidence, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's current right foot/right great toe disorder is 
related to his active duty service.  Assuming that the 
veteran did in fact injury his right foot during service, it 
appears that the injury was acute in nature and had resolved 
by the time of separation examination.  There is no 
supporting evidence of chronic right foot/right great toe 
disability for many years after service.  Significantly, a 
medical examiner has offered an opinion that the veteran's 
current right foot/right great toe disorder is not related to 
service.  As the examiner specifically noted the service 
medical reference to the ingrown toenail, the Board 
interprets the negative opinion as also discounting any 
relationship between current right toe disability and the 
ingrown toenail noted at the time of discharge from service.  
The record does not include any medical evidence in support 
of the veteran's claim.   

The Board in no way disputes the veteran's sincere belief 
that his present right toe disability is related to service.  
However, his opinion as the etiology of this disability, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board also 
emphasizes that a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, there 
simply is no competent medical evidence that supports the 
appellant's assertions as to a nexus between his active 
military service and his current right toe disability, and 
the only medical opinion on this point weighs against the 
claim.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

Tinnitus

During the pendency of this appeal, the regulations governing 
the schedular criteria for tinnitus were revised effective 
June 13, 2003.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
The RO has considered the newly revised criteria of Code 6260 
and provided notice to the appellant of the revision in a 
September 2003 supplemental statement of a case.  
Incidentally, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
merely codify current standard VA practice concerning the 
evaluation of tinnitus.  38 C.F.R. § 4.87.  

Prior to the June 12, 2003 revision (from June 10, 1999, to 
June 12, 2003), Diagnostic Code 6260 provided that if 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  The criteria in effect during this 
period removed an earlier requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999, to June 12, 2003).  

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c). 

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note (1) of this code provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  Note (3) provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not evaluated 
under this diagnostic code, but as part of any underlying 
condition causing it.  38 C.F.R. § 4.87 (2003).

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under either the old or newly revised version of Code 6260.  
This is based on an April 2001 VA audiology examination 
report containing the veteran's report of having constant 
tinnitus since service that fluctuates in intensity.  The 
Board has considered the veteran's contention that he should 
be assigned separate 10 percent ratings for each ear.  
However, as the regulations clearly provide, separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  38 C.F.R. § 4.87, Diagnostic 
Code 6260; VAOPGCPREC 2-2003 (May 22, 2003).

The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6102 (in effect prior to June 10, 1999)), as 
has been done in this case, but also for chronic suppurative 
otitis media, mastoiditis, and/or cholesteatoma (under 
Diagnostic Code 6200) or peripheral vestibular disorders 
(under Diagnostic Code 6204), except where tinnitus itself 
supports an evaluation under one of those provisions.  See 
38 C.F.R. § 4.87, Diagnostic Codes. 6260, Note (2).  Here, 
however, the veteran has not been diagnosed or granted 
service connection for chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or a peripheral vestibular 
disorder.  Hence, there is no basis for an additional rating. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b).  However, there is no persuasive evidence that the 
veteran's tinnitus causes a marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated, and the veteran has not alleged 
the presence of such impairment.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



